Citation Nr: 9904003	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel



INTRODUCTION

Evidence of record shows that the veteran had prewar service 
from September 1, 1941, to December 7, 1941, was in a 
beleaguered status from December 7, 1941, to April 1942, was 
a prisoner of war from April 1942 to September 1942, had 
recognized guerilla service from May 1945 to November 1945, 
and had Regular Philippine Army service from November 1945 to 
June 1946.

A certificate of death shows that the veteran died on March 
[redacted], 1988, at the age of 77.  The immediate cause of 
death was certified as acute respiratory distress; the antecedent 
cause was pulmonary tuberculosis; the underlying cause was 
bronchiectasis and chronic obstructive pulmonary disease and 
other significant conditions contributing to death were left 
ventricular hypertrophy.  At the time of the veteran's death 
service connection was not in effect for any disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 RO Rating decision, 
which determined that the appellant had not submitted new and 
material evidence to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, the RO provided the claimant with a March 1996 
statement of the case (SOC), setting forth the reasons and 
bases for their determination.  The RO then provided the 
claimant with an October 1998 supplemental statement of the 
case (SSOC) that addressed additional evidence provided by 
the appellant in support of her claim.

The last and final decision, with respect to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, occurred on October 1990, during which 
time the Board denied her claim therein. 




REMAND

A decision of the Board is final.  38 U.S.C.A. § 7104(b) 
(West 1991).  A prior final determination may be reopened 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108, 7105(c) (West 1991).  The Board does not 
have jurisdiction to consider a claim that is previously 
adjudicated unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The United States Court of Veterans Appeals (Court) has held 
that in claims involving a prior final denial, a two-step 
analysis must be performed when the veteran seeks to reopen a 
claim based on new evidence.  First, it must be determined 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 144 (1991).

In determining whether new and material evidence has been 
presented to reopen a claim, the Board must review the 
evidence presented since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson, 8 Vet. App. 
at 268.  The Court has summarized the law on the first step 
of the "reopening" process as follows:

Hence, in order to warrant reopening a 
previously and finally disallowed claim, the 
newly presented or secured evidence must be 
not cumulative of evidence of record at the 
time of the last prior final disallowance and 
must tend to prove the merits of the claim as 
to each essential element that was a 
specified basis for that last disallowance of 
the claim.

Evans, 9 Vet. App. at 284.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for purposes of determining whether new and material 
evidence has been presented only, the new evidence is 
presumed to be credible. Where the issue presented in an 
application for service-connected disability is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim under 38 U.S.C.A. § 5107(a).  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant or 
other lay witnesses cannot meet this burden imposed by 
§ 5107(a) merely by presenting lay testimony or other lay 
opinions because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (1998).

In this case, the RO in the March 1996 SOC provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a).  In 
the Reasons and Bases sections of the SOC, the RO grounded 
its decision upon the conclusion that the additional evidence 
submitted by the claimant was cumulative.  This determination 
was legally and factually correct at the time it was entered 
and remains legally correct even post-Hodge.  Thereafter, the 
claimant submitted additional evidence.  In the SSOC, the RO 
provided the claimant with the Colvin definition of new and 
material evidence and the RO rested its ultimate conclusion 
that the claimant had still failed to submit new and material 
evidence on the Colvin definition to the effect that to be 
new and material, the new evidence, in the context of all the 
evidence both old and new, must raise a reasonable 
possibility of changing the outcome.  This standard, while 
legally correct when the RO issued the SOC and SSOC, has now 
been invalidated by Hodge.  This procedural defect, while not 
the fault of the RO, must be corrected.

With respect to affiants' statements of record following the 
Board's October 1990 decision, the Board must respectfully 
point out that the credibility of evidence submitted in 
support of an application to reopen a claim must be presumed.  
Justus, King, supra.  Thus, affidavit evidence may not be 
found to be not new and material simply because it is based 
upon memory or length of time following service.  It is 
correct, however, for the RO to challenge the materiality of 
such lay evidence where the party is asserting conclusions 
that are beyond his or her competence.  With respect to lay 
statements submitted following the RO's January 1996 
decision, neither the appellant nor the lay affiants have 
been shown to possess any medical expertise.  Thus, such 
evidentiary assertions are not competent to establish a nexus 
between a post-service disability and disease or injury 
incurred or aggravated in-service.  Once again, their 
evidence therefore could not bear "directly and 
substantially upon the specific matter under consideration" 
and would not be "material."

In light of the above, the Board is compelled to remand this 
matter to the RO for the following action:

1.  The appellant may submit additional 
evidence or argument in support of her 
application to reopen.  Her attention is 
respectfully is invited to the above 
discussion of the need for competent medical 
evidence to establish a nexus between post-
service disability manifest within the 
applicable presumptive periods and disease or 
injury incurred or aggravated in service.

2.  The RO should readjudicate the claim in 
light of the change in the determination of 
the Court of Appeals for the Federal Circuit 
as to the correct legal standard of what 
constitutes "new and material evidence" for 
purposes of reopening a claim under 
38 U.S.C.A. § 5108.  The attention of the RO 
is also respectfully invited to the 
discussion of above the application of 
Justus, King, supra.  

3.  If the determination of the RO remains 
adverse in whole or part, the appellant and 
her representative should be provided with a 
supplemental statement of the case.  

Thereafter, once the appellant and her representative have 
had a chance to respond, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 





- 8 -


